19-10903-jlg         Doc 43         Filed 10/03/19    Entered 10/03/19 17:58:25       Main Document
                                                     Pg 1 of 7




TARTER KRINSKY & DROGIN LLP
Proposed Attorneys for Cochran & Pease, LLC d/b/a Terri
Debtor and Debtor-In-Possession
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
smarkowitz@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                Chapter 11
Cochran & Pease, LLC d/b/a Terri,
                                                                Case No.: 19-10903 (JLG)
                                  Debtor.
------------------------------------------------------------x

    DEBTOR’S MOTION FOR ORDER EXTENDING THE TIME TO ASSUME OR
   REJECT TWO (2) UNEXPIRED NON-RESIDENTIAL REAL PROPERTY LEASES
           NUNC PRO TUNC TO JULY 25, 2019, UNDER WHICH THE
                         DEBTOR IS A TENANT

TO:      THE HONORABLE JAMES L. GARRITY JR.,
         UNITED STATES BANKRUPTCY JUDGE

         Cochran & Pease, LLC d/b/a Terri, debtor and debtor-in-possession (“Movant” or

“Debtor”), hereby moves this Court for an order pursuant to section 365(d)(4)(B)(i) of title 11 of

the United States Code (the “Bankruptcy Code”) extending the Debtor’s time to assume or reject

two (2) non-residential real property leases nunc pro tunc to July 25, 2019 and respectfully

represents as follows:


                                    SUMMARY OF RELIEF REQUESTED

         1.        By this motion (the “Motion”), the Debtor respectfully requests that its time to

assume or reject the Leases (defined below) be extended for 90 days, to and including October

23, 2019. The initial 120 day period to assume or reject the Leases expired July 25, 2019.



{Client/085918/1/01927947.DOC;1 }
19-10903-jlg         Doc 43         Filed 10/03/19     Entered 10/03/19 17:58:25              Main Document
                                                      Pg 2 of 7


         2.        On July 25, 2019, the Debtor through its previous bankruptcy counsel, filed a

motion seeking the same relief sought herein. See ECF Dkt. No. 35. The motion was scheduled

to be heard on August 29, 2019. Upon information and belief, the Court did not consider the

motion because it was filed under an improper event. The motion was filed under the event

“Motion to Extend Time” rather than “Motion to Assume or Reject.” Inexplicably, no order was

entered with respect to the motion. Upon information and belief, the motion was served upon the

Debtor’s landlords. However, no affidavit of service has been filed on the docket.

         3.        The 210th day from the March 27, 2019 Petition Date is October 23, 2019. As this

Court is aware and the Local Bankruptcy Rule 6006-1(c) confirms, the Bankruptcy Court is

without jurisdiction to extend beyond 210 days from the Petition Date a debtor’s time to assume

a non-residential real property lease. As such, unless the landlord consents (and landlord’s

counsel for the store lease advised Debtor’s counsel today the landlord will not consent), the

Debtor must obtain an order assuming the Leases on or before October 23, 2019 or they will be

deemed rejected as the matter of law.

         4.        The Leases are necessary and essential for the Debtor’s continued business

operations. If the Leases are deemed rejected, the Debtor will be unable to operate its restaurant

which is currently operating profitably. The Debtor will be unable to propose a reorganization

plan which is the primary goal of a chapter 11 case.

         5.        The Debtor is current on its postpetition rental obligations under the Leases. The

Debtor, therefore, believes that extending the time to assume or reject the Leases nunc pro tunc

to July 25, 2019 is a prudent exercise of its business judgment.1




1
  The Debtor is filing this Motion in an abundance of caution in order to make it clear the Debtor’s time to assume or
reject the Leases is/was extended beyond the initial 120 day period. The Debtor is simultaneously filing a separate
motion to assume the Leases.

{Client/085918/1/01927947.DOC;1 }                         2
19-10903-jlg         Doc 43         Filed 10/03/19    Entered 10/03/19 17:58:25   Main Document
                                                     Pg 3 of 7


    JURISDICTION, VENUE AND STATUTORY BASES FOR REQUESTED RELIEF

         6.        This Court has jurisdiction to consider this Application under 28 U.S.C. §§157

and 1334, and the order of reference, dated July 10, 1984 (Ward, C.J.), as amended by the

Amended Standing Order of Reference, dated January 31, 2012 (Preska, CJ). This matter is a

core proceeding within the meaning of 28 U.S.C. §157(b).

         7.        Venue is proper before this Court under 28 U.S.C. §§1408 and 1409.

         8.        The statutory bases for the relief requested herein are §365 of Title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                                        RELEVANT BACKGROUND

         9.        On March 27, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code. Pursuant to sections 1107 and 1108, the Debtor

continues in the management of its business as a debtor in possession.

         10.       The Debtor is a limited liability company duly organized and existing under the

laws of the state of New York.

         11.       Since 2009, the Debtor has been operating a quick serve casual vegetarian

restaurant offering in-house dinning, take-out, delivery and catering in Manhattan’s Chelsea

neighborhood at 60 West 23rd Street, New York, NY 10001.

         12.       The Debtor also operates a commercial kitchen at 10-40 45th Avenue, Long

Island City, NY 11101.

         13.       Prepetition, encouraged by the success of its Chelsea location, the Debtor

attempted to duplicate those results in 2 downtown Manhattan locations. The company incurred

debt while trying to expand its business operation, and servicing that debt ultimately became

unsustainable in the face of the other locations not being as profitable as anticipated. As a result,


{Client/085918/1/01927947.DOC;1 }                      3
19-10903-jlg         Doc 43         Filed 10/03/19    Entered 10/03/19 17:58:25   Main Document
                                                     Pg 4 of 7


in late 2018, the Debtor decided to close those newer locations, downsize its kitchen operations

in Long Island City and focus on its much more profitable restaurant in Chelsea.

                                                     THE LEASES

         14.       For purposes of this Motion, the Debtors are tenants under two (2) non-residential

real property leases (collectively, the “Leases”) as follows:

                   (a)      The 60 West 23rd Street, NY Lease. The Debtor owns and operates a

casual vegetarian restaurant located at 60 West 23rd Street, New York, New York 10001. The

lease was entered into 2009 for a term of ten (10) years and six (6) months. The monthly base

rent under the lease is $4,650.00. The Debtor is current on all prepetition and postpetition rent.

The lease is scheduled to expire by its term in June or July 2020.

                   (b)      The Long Island City, NY Lease.        The Debtor owns and operates a

commercial kitchen located at 10-40 45th Avenue, Long Island City, New York 11101. The lease

is dated May 25, 2017 and expires in or about June 2020. The Debtor is current on all prepetition

and postpetition rent under the lease. Recently, the Debtor and the landlord agreed to reduce the

size of the leased premises.

                           RELIEF REQUESTED AND BASIS THEREFOR

         15.       Section 365(d)(4)(B)(i) of the Bankruptcy Code requires a trustee or a debtor in

possession to assume or reject an unexpired lease of non-residential real property within one

hundred and twenty (120) days after the commencement of the case or else the lease is deemed

rejected as a matter of law. However, the bankruptcy court may grant a motion for extension: of

the one hundred and twenty (120) day time period, if such extension is granted within the one-

hundred and twenty (120) day period upon a showing of "cause."

         16.       Courts have identified a variety of factors which support the granting of an

extension of time to assume or reject under §365(d)(4) of the Bankruptcy Code: (i) the lease is a


{Client/085918/1/01927947.DOC;1 }                      4
19-10903-jlg         Doc 43         Filed 10/03/19    Entered 10/03/19 17:58:25    Main Document
                                                     Pg 5 of 7


primary asset of the estate and the decision to assume or reject will be central to a plan or

reorganization; (ii) the debtor has not had sufficient time to appraise its financial situation and

the potential value of its assets in terms of the formulation of a plan or reorganization; (iii) the

debtor has not had adequate time to evaluate its leases; (iv) the debtor is making timely payments

of its post-petition rental obligations; and (v) the case is complex and involves numerous leases.

See In re Wedtech Corp., 72 B.R. 464, 471-472 (Bankr.S.D.N.Y. 1987); Theatre Holding Corp.

v. Mauro, 681 F.2d 102, 106 (2d Cir. 1982); In re Burger Boys, Inc., 94 F.3d 755 (2nd Cir. 1996).

         17.       In the instant case, the Leases are essential for the Debtor to reorganize, as all of

the Debtor’s business operations are conducted at the leased premises. The Leases are the

primary asset of the estate. The Debtor intends to assume the Leases and because there are no

prepetition or postpetition arrears, there will be no cure cost. The extension which the Debtor

seeks on a nunc pro tunc basis back to July 25, 2019, will afford the Debtor the opportunity to

assume the Leases and propose a plan of reorganization to enable it to continue in business as it

has for the last ten (10) years and pay creditors more than they would receive if the restaurant

was forced to close. The extension will increase the likelihood of a successful reorganization

which is the primary goal of Chapter 11.

         18.       In the matter of In re Kleinsleep Products, Inc., 78 F.3d 18 (2nd Cir. 1996), the

Second Circuit Court of Appeals stated:

                            Bankruptcy Courts have another option open to
                            them. Faced with the unattractive choice of either
                            requiring a bankrupt tenant to reject its long-term
                            lease or letting it assume the lease, one bankruptcy
                            court suggested that it could instead put off the
                            decision on whether or not to assume a long-term
                            lease. It could delay until the moment of
                            confirmation, when the Debtor's chances of
                            reorganization would be finally clear.

In re Kleinsleep, 78 F.3d 18 (2nd Cir. 1996). Although the primary holding of Kleinsleep has


{Client/085918/1/01927947.DOC;1 }                      5
19-10903-jlg         Doc 43         Filed 10/03/19    Entered 10/03/19 17:58:25   Main Document
                                                     Pg 6 of 7


been statutorily abrogated by BAPCPA, the rationale still applies in that the Bankruptcy Court

can extend the time for an additional ninety (90) days.

         19.       Accordingly, the Debtor submits there is sound basis for the relief requested and

"cause" has been demonstrated to grant the ninety (90) day extension afforded by the statute

nunc pro tunc to July 25, 2019 and extending the Debtor’s time to assume the Leases until

October 23, 2019.

                                    REQUEST FOR SHORTEN NOTICE

         20.       The Debtor will be filing a separate motion seeking to shorten notice in order for

this Motion to be heard on October 16, 2019. Assuming the Court enters an order shortening

notice, the Debtor intends to serve a copy of the Order Shortening Notice and the Motion upon

(i) the Debtor’s landlords (and their counsel to the extent known), (ii) the Office of the United

States Trustee, (iii) any party who filed notice of appearance. The Debtor proposes to serve the

Motion by Federal Express overnight mail.

         21.       As set forth above, a previous similar motion seeking the statutorily permitted 90

day extension of the Debtor’s time to assume or reject the Leases, was timely filed previously

under ECF Dkt. No. 35 by prior counsel. It appears this motion was not heard by the Court and

no order extending the Debtor’s time to assume or reject the Leases beyond the initial 120 day

period has been entered.




{Client/085918/1/01927947.DOC;1 }                      6
19-10903-jlg         Doc 43         Filed 10/03/19    Entered 10/03/19 17:58:25   Main Document
                                                     Pg 7 of 7


         WHEREFORE, the Debtor respectfully requests the Court issue and enter an order nunc

pro tunc to July 25, 2019 extending the Debtor’s time to assume or reject the Leases to through

and including October 23, 2019, and grant the Debtor such other and further relief as the Court

deems just and proper.

Dated: New York, New York
       October 3, 2019
                                             TARTER KRINSKY & DROGIN LLP
                                             Proposed Attorneys for Cochran & Pease, LLC d/b/a Terri
                                             Debtor and Debtor-In-Possession


                                             By:/s/ Scott S. Markowitz
                                                Scott S. Markowitz, Esq.
                                                1350 Broadway
                                                New York, New York 10018
                                               Tel: (212) 216-8000
                                               Email: smarkowitz@tarterkrinsky.com




{Client/085918/1/01927947.DOC;1 }                      7
